

115 S1635 IS: Keeping Our Commitment to Overseas Veterans Act
U.S. Senate
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1635IN THE SENATE OF THE UNITED STATESJuly 26, 2017Ms. Hirono introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend authority for operation of the Department of
			 Veterans Affairs Regional Office in Manila, the Republic of the
			 Philippines.
	
 1.Short titleThis Act may be cited as the Keeping Our Commitment to Overseas Veterans Act. 2.Extension of authority for operation of the Department of Veterans Affairs Regional Office in Manila, the Republic of the PhilippinesSection 315(b) of title 38, United States Code, is amended by striking September 30, 2017 and inserting September 30, 2018.